         Case 1:19-cv-11895-JMF Document 105 Filed 08/04/21 Page 1 of 3




                                    TROY LAW, PLLC
                                 ATTORNEYS / COUNSELORS AT LAW
                       Tel: 718 762 1324 johntroy@troypllc.com Fax: 718 762 1342
                         41-25 Kissena Blvd., Suite 103, Flushing, New York 11355

                                                        July 29, 2021
Via ECF
Hon. Jesse M. Furman, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
       Re:     Joint Letter regarding the Status of Case and Discovery:
               Chen v. Matsu Fusion Restaurant Inc et al (1:19-cv-11895-JMF)
Your Honor,
        This office represents the Plaintiff in the above-referenced matter. We write this letter
respectfully and jointly with both Defense counsels pursuant to Your Honors Order dated June
26, 2021, stating that the parties are to provide a Joint Letter detailing the Status of the case and
the contents described in the Case Management Plan and Scheduling Order no later than the
Thursday before the scheduled Pretrial Conference.
       Status of Consolidated Case

       At the moment the Plaintiffs have served the newest Defendant in the consolidated case
HUIYIM LAM a/k/a Hui Yim Lam a/k/a Wendy Lam and have filed their Summons Return
Executed. See Dkt 101/ Dkt. 22. Plaintiffs’ Counsel is waiting for the newest Defendant to retain
counsel and answer Plaintiffs Complaint in the consolidated action. As for the newest
Defendants being served, plaintiffs believes that there will have to be discovery regarding the
newest Defendant and for that reason the parties have agreed to an Amended Case Management
Plan and Scheduling Order that they plan to file to the Court along with this Status Letter.

       Existing Deadlines, Due Dates and/or Cut-off Dates

        At the moment the only existing deadline in the case is that the newest Defendant,
Hiuyim Lam needs to answer Plaintiffs Complaint and Amended Complaint by August 16, 2021.
Other than that, there are no other outstanding deadlines

       Description of any Outstanding Motions

       At the moment there are no outstanding motions in the matter

       Status of Discovery
         Case 1:19-cv-11895-JMF Document 105 Filed 08/04/21 Page 2 of 3




        At the moment all paper discovery between the parties is completed. Parties though have
not yet deposed each other in the matter. Additionally, with the newest party, Hiuyim Lam being
served Plaintiffs will need time to conduct discovery pursuant to newest Defendant. As a result
of these two things the parties have agreed on an amended Case Management Plan and
Scheduling Order and plan to file it along with this status letter that they are providing to the
court.

        Prior Settlement Discussions

        In the case there has been one Mediation and that was with Mediator Michael Wolfson,
which was held on May 19, 2021 and the mediation was unsuccessful, the parties were to far
apart in their offers.

        How Could the Court Help With Settlement

       Plaintiff’s position is that they don’t believe that settlement is in their best interest at this
juncture. Plaintiffs though are willing to go to another mediation with a Mediator if the parties
can come to a closer agreement.

        Defendants for Matsu Fusion position is that mediation will unlikely be fruitful at this
point, and that the parties would be more likely to reach an agreement once discovery is
complete.

        Defendants for J&J Asian Bistro currently have no position in the matter

        Anticipated Length of Trial

       Parties would like the case to be tried by Jury and believe that the length of the trial
should last 3-4 days.

        Anticipated Filing for Motions of Summary Judgment

      At this moment in time the parties do not intend to file any motion papers regarding
Motion for Summary Judgment


        We thank the Court for its attention to and consideration of this matter.
                                                        Respectfully submitted,
                                                        TROY LAW, PLLC

                                                        /s/Aaron Schweitzer
                                                        Aaron Schweitzer,
                                                        Attorneys for Plaintiff
AS/gd
         Case 1:19-cv-11895-JMF Document 105 Filed 08/04/21 Page 3 of 3




Cc: via ECF
        all counsel of record



              The pretrial conference, currently scheduled for August 4, 2021, is hereby
              ADJOURNED until September 1, 2021, at 3:00 p.m. The parties' request to
              have the conference proceed by telephone, see ECF No. 25, is GRANTED.
              The parties should join the conference by calling the Court’s dedicated
              conference line at (888) 363-4749 and using access code 542-1540, followed
              by the pound (#) key. (Members of the public and press may also attend using
              the same dial-in information; they will not be allowed to speak during the
              conference.) Counsel should review and comply with the rules regarding
              teleconferences in the Court’s Individual Rules and Practices in Civil Cases,
              including Rule 2(B)(i), which requires the parties, no later than 24 hours
              before the conference, to send a joint email to the Court with a list of counsel
              who may speak during the teleconference and the telephone numbers from
              which counsel expect to join the call.

              No later than the Thursday preceding the conference, the parties are
              instructed to submit a new letter addressing the topics listed at ECF No. 85, at
              5-6. The letter should also address the status of Defendant Hiuyin Lam.
              Additionally, to the extent that the parties seek entry of an amended Case
              Management Plan, they should submit a new proposed amendment no later
              than the Thursday preceding the conference. Unless the Court orders
              otherwise, the deadlines at ECF No. 85 remain in effect, except the Court sua
              sponte adjourns sine die the deadlines in Paragraphs 13 and 14 of the Case
              Management Plan.

              Plaintiffs are ordered to serve a copy of this Order on Defendant Lam and file
              proof of service no later than August 6, 2021.

              Counsel is reminded that, pursuant to the Court's Order at ECF No. 99, all
              filings should be made on the 19-CV-11895 docket and not the 21-CV-4757
              docket. The Clerk of Court is directed to terminate ECF No. 104 (as well as
              ECF No. 25 on the 21-CV-4757 docket). SO ORDERED.




                                                                               August 4, 2021
